                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                WESTERN DIVISION

LITTLE ROCK FAMILY                                                                PLAINTIFFS
PLANNING SERVICES, et al.,

v.                              Case No. 4:19-cv-00449-KGB

LESLIE RUTLEDGE, in her
official capacity as Attorney General
of the State of Arkansas, et al.,                                               DEFENDANTS

                                            ORDER
       Before the Court is defendants’ expedited motion to reconsider ex parte consolidation order

(Dkt. No. 22). To the extent plaintiffs wish to respond to defendants’ motion, the Court directs

them to do so by 4:00 p.m. C.T. on July 3, 2019.

       To the extent defendants request that the Court notify the Clerk of Court to reassign this

case by random draw, the Court has that request under advisement and, after plaintiffs respond to

the motion or after 4:00 p.m. C.T. on July 3, 2019, will issue by separate Order a ruling on that

request.

       So ordered this 2nd day of July 2019.



                                                          _______________________________
                                                          Kristine G. Baker
                                                          United States District Judge
